UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) þ Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended: March 31, 2007 Or o Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number: 0-26760 SINO-AMERICAN DEVELOPMENT CORPORATION (Exact name of registrant as specified in its charter) Nevada 20-5065416 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 1427 West Valley Boulevard, Suite 101 Alhambra, California 91803 (Address of principal executive offices) (Zip code) (310) 208-1182 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo The registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yeso No þ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each issuer’s classes of common stock, as of the latest practicable date: 2,408,000 issued and outstanding as of September 24, 2007. Transitional Small Business Disclosure Form (Check one): Yeso Noþ TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-QSB FOR QUARTER ENDED MARCH 31, 2007 Page PART I FINANCIAL INFORMATION 4 Item 1. Financial Statements Consolidated Balance Sheet 4 Consolidated Statements of operations and other Comprehensive income 5 Consolidated Statements of Cash Flows 6 Notes to ConsolidatedFinancial Statements 7 Item 2. Management’s Discussionand Analysis or Plan ofOperation 30 Item 3. Controls and Procedures 50 PART II OTHER INFORMATION 51 Item 1. Legal Proceedings 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. Submission of Matters to a Vote of Security Holders 51 Item 5. Other Information 51 Item 6. Exhibits 51 51 Signatures 52 (REMAINDER OF PAGE INTENTIONALLY LEFT BLANK) - 2 - Table of Contents CAUTION REGARDING FORWARD-LOOKING INFORMATION All statements contained in this Quarterly Report on Form 10-QSB (“Form 10-QSB”) for Sino-American Development Corporation, other than statements of historical facts, that address future activities, events or developments are forward-looking statements, including, but not limited to, statements containing the words “believe,” “anticipate,” “expect” and words of similar import. These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances. However, whether actual results will conform to the expectations and predictions of management is subject to a number of risks and uncertainties that may cause actual results to differ materially. Such risks include, among others, the following: international, national and local general economic and market conditions: our ability to sustain, manage or forecast our growth; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. Consequently, all of the forward-looking statements made in this Form 10-QSB are qualified by these cautionary statements and there can be no assurance that the actual results anticipated by management will be realized or, even if substantially realized, that they will have the expected consequences to or effects on our business operations. As used in this Form 10-QSB, unless the context requires otherwise, “we” or “us” or “Sino” or the “Company” means Sino-American Development Corporation and its subsidiaries. - 3 - Table of Contents PART
